Per Curiam.

This court finds that respondent violated DR 7-101(A)(2), 7-101(A)(3), and 6-101(A)(3). Respondent had an obligation to turn over to Tomson whatever materials he possessed in the Hunter, Zimmer, and Kuhl matters so that Tomson could pursue these claims. Respondent failed to do so promptly. Even if the documents in respondent’s possession were as inconsequential as he now asserts, representation, at a minimum, required that he provide Tomson explanatory correspondence in order to address and resolve Tomson’s requests. Moreover, respondent failed to cooperate fully in this investigation in violation of Gov. Bar R. V(4).
We note that, although respondent apparently is a seven-year veteran of the Cuyahoga County Juvenile Court system, he had only practiced privately for about eighteen months and had experienced his father’s traumatic illness and death during the period under investigation. We also note that much of the case against respondent involved the colleague under whose auspices *10respondent understood himself to be operating and who, arguably, may be seen as partially responsible for the inadequate representation suffered by the clients involved. However, while these facts are somewhat mitigating, they do not excuse respondent’s failure to release Kuhl’s file despite repeated requests to do so.
Accordingly, respondent is hereby suspended from the practice of law in Ohio for one year. However, the court hereby suspends application of the one-year suspension and places respondent on probation for one year. As a condition of probation, respondent shall maintain current registration and pay applicable fees. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Locher, Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., and Holmes, J., dissent.